     Case 8:12-cr-00277-AG Document 222 Filed 05/10/19 Page 1 of 2 Page ID #:1886



     Daniel B. Olmos, Esq., (SBN: 235319)
 1

 2

 3

 4

 5

 6 Attorney for Defendant
   Wenfeng Lu
 7

 8                                  IN THE UNITED STATES DISTRICT COURT

 9                             FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                          SANTA ANA DIVISION
11
      UNITED STATES OF AMERICA,                          Case No. 8:12-cr-00277-AG
12
                             Plaintiff,                  STIPULATION TO REDUCE BAIL
13
         v.
14
      WENFENG LU,
15
                             Defendant.
16

17

18            IT IS HEREBY STIPULATED AND AGREED between the United States of America, through

19   Assistant United States Attorney Mark Takla, and Defendant Wenfeng Lu, through his attorney Daniel

20   Olmos, that bail in this matter be reduced from $350,000 to $250,000, and that the entirety of the bail be

21   secured by cash rather than real property. Mr. Lu is currently released pending self-surrender to the

22   Bureau of Prisons on September 6, 2019, to begin serving a 27-month prison sentence.

23            On December 5, 2012, Mr. Lu was released on $350,000 bail secured by two properties he owned

24   in Irvine and Aliso Viejo. In November 2015, the Court modified conditions of release inter alia to

25   reconvey the Irvine property and secure the bail only with the Aliso Viejo property. See Docket No. 89.

26   On January 28, 2019, following a guilty plea, Mr. Lu was sentenced to serve 27 months in the custody

27

28
     STIPULATION TO REDUCE BAIL
     U.S. V. LU, 8:12-cr-00277-AG                   1
30
     Case 8:12-cr-00277-AG Document 222 Filed 05/10/19 Page 2 of 2 Page ID #:1887




 1   of the Bureau of Prisons and ordered to pay restitution in the amount of $402,000, with payment of at

 2   least $150,000 to be made before Mr. Lu’s surrender date.

 3          Mr. Lu intends to sell the Aliso Viejo property to pay restitution. Accordingly, the parties

 4   stipulate and agree that Mr. Lu’s bail be reduced to $250,000 to be secured by cash, which will be

 5   transferred from the escrow account to the Clerk’s Office upon sale of the house. Upon transfer of the

 6   $250,000 cash security to the Clerk, the property at 6 Piccadilly Court, Aliso Viejo, CA shall be

 7   released, reconveyed, and exonerated.

 8
     IT IS SO STIPULATED:
 9
      Dated: May 10, 2019                           NOLAN BARTON & OLMOS, LLP
10

11
                                                      /s/ Daniel B. Olmos
12                                                  Daniel B. Olmos
                                                    Attorney for Defendant Mark Takla
13
      Dated: May 10, 2019                           UNITED STATES OF AMERICA
14

15
                                                     /s/ Mark Takla
16                                                  Mark Takla
                                                    Assistant United States Attorney
17

18

19

20

21

22

23

24

25

26
27

28
     STIPULATION TO REDUCE BAIL
     U.S. V. LU, 8:12-cr-00277-AG                    2
30
